                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                             CASE NO. 5:18-CV-075-KDB-DCK

 BENJAMIN REETZ,                                     )
                                                     )
                   Plaintiff,                        )
                                                     )
    v.                                               )    ORDER
                                                     )
 LOWE'S COMPANIES, INC., et al.                      )
                                                     )
                   Defendants.                       )
                                                     )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 236) filed by Michael G. Adams, concerning M. Randall

Oppenheimer, on June 17, 2021. M. Randall Oppenheimer seeks to appear as counsel pro hac

vice for Defendant Aon Hewitt Investment Consulting, Inc. Upon review and consideration of the

motion, which was accompanied by submission of the necessary fee and information, the Court

will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 236) is GRANTED. M. Randall

Oppenheimer is hereby admitted pro hac vice to represent Defendant Aon Hewitt Investment

Consulting, Inc.

         SO ORDERED.
                                  Signed: June 17, 2021




     Case 5:18-cv-00075-KDB-DCK Document 237 Filed 06/17/21 Page 1 of 1
